Church, Ch. J.,
dissented. The plaintiffs offered in evidence, a certified copy of the vote of the town of Pomfret, in support of their claim. This was the proper evidence of the fact intended to be proved by it. The defendants attempted to repel its effect, by introducing what purported, on its face, to be the original record, but which was not in truth the original, but on the contrary, was one which the town clerk had mutilated, and essentially altered from its original shape and substance, into the condition in which it appeared on the trial. And the real question is, whether the town-clerk had a legal right to alter the record of the votes of the town of Pomfret, under the circumstances set up in the motion.
The vote was passed, at a town-meeting, on the 2nd day of October, 1843, and was then recorded. This record was altered, in March, 1849, six months after this suit was commenced ; and it was altered without the aid of any written memorandum to aid the memory, and without any recollection by the clerk of the new and different fact inserted into it, and only upon the verbal representations made to him, by the moderator of the meeting, and of other respectable persons, nearly five years after the meeting was holden.
I cannot acquiesce in the views expressed by the court; and I am persuaded, if the principle and the practice, now sanctioned, shall prevail and be applied to other cases, that they must have the effect of extensively disturbing titles, derived not only from the acts of corporations, but also from deeds and judicial records. Our public records have, hitherto, been supposed to furnish the best evidence of the facts *600stated by them, and to be a safe reliance. If a town-clerk may, without any reliable memorandum, and even unaided by his own memory, thus alter a record of a town vote, he may, depending alone upon the distant and uncertain recollection of others, as well change the certificate made upon a deed of land when left for record, and overturn the titles of purchasers. And so too, the clerk of a court, who like a town-clerk, is only a ministerial officer, may, in the same ex parte manner, essentially alter the records of the court. In this way, the uncertainty of representations is substituted for recorded and sworn truth.
Since the decision of the case of Wilkie v. Hall, 15 Conn. R. 32. I supposed it'was considered settled, in this state, that the record of a court could not be altered by the clerk, after the expiration of the term at which the cause had gone into judgment ; because then he was the mere keeper of the record; and then, it riquired the interference of the court itself, to justify as alteration in a material part. The same salutary principle is equally applicable here, so far as the cases are analogous. And here, after such a lapse of time, and without memorandum or memory to aid the clerk, application should have been made, by proper process, to a proper court, to correct a mistake in the record, if one existed, and thus give to the opposite interested party, an opportunity to show that the record was already right.
Cases in other states have been relied upon here, in which town-clerks have been permitted, under certain circumstances, to alter town records; but none of them compare with this; and I believe none can be found, where an ex parte alteration has ever been sanctioned, unless upon what courts have believed to be equivalent to the certain recollection of the clerk.
A record of a municipal corporation, certainly when made under the influence and sanction of an official oath, imparts as much truth and certainty, as a simple contract in writing, and as much as a deed under seal; but these cannot, in a collateral way, be altered or impaired, by any parol evidence or representations of witnesses, not even when such representations are made by witnesses under oath, much less by the mere unattested representations of even respectable men.
But this alteration is justified, because it is said to be ac- *601cording to the truth. Non constat, This is the very thing in dispute; and the plaintiffs complain here, that these parol representations have been permitted to controul the true original record, of which they had been furnished with a certified copy. Parol evidence is often offered to controul a written contract, in the same collateral way; and is always offered to change or alter it, as in this case, according to the truth but it is always rejected. Suppose a party, or a stranger, had altered a written contract; and, in an action upon it, should offer evidence that it was only altered according to the truth, and should offer parol evidence to prove it; would it be admitted, on this ground, or any other? Nobody will claim this. But, in the present case, witnesses were offered, and admitted, to prove, that this record was altered according to the facts of the case ; and as well may they be admitted in all cases where a party seeks to break down written securities, by parol evidence, He has only to alter them, and then prove they were altered according to the truth.
To prove the acts of municipal corporations, acts of legislation, &c., we require a certified copy of the records; but why do we require this, if verbal declarations are of equal certainty, and indeed controuling proof?
Suppose, in the present case, the contract in question, instead of assuming the form of a corporate vote, had been executed by the plaintiffs, on one part, and an authorized agent of the town of PoMfret, on the other; would parol declarations, or parol proof, have been admitted, to show what the defendants now claim to prove?
If, then, a corporate vote, duly recorded by a sworn clerk, is of equal verity with a simple contract in writing, the declarations of witnesses, made to the clerk, without oath, and the parol testimony of witnesses admitted in court, were improperly received and heard.
The defendants have referred us to authorities, which prove, that an alteration cannot be made in a town record, by a former clerk, not now in office. But why not, if the propriety of the alteration depends upon the fact whether it conforms to the truth of the case? It can then make no difference, whether the alteration be made by a clerk in or out of office, or even by a stranger.
*602I am persuaded that a material alteration cannot be made in any record, by the mere ex parte act of the clerk, unless it be made under the sanction and influence of his official oath; an oath, if I mistake not, which requires him to make a true record, not of what he has heard, and therefore believes, but of what he knows officially; and this principle, I think, is very clearly recognized, by the court, in the case of Hartwell v. Littleton, 13 Pick. 229. cited by the defendants.
The question was put in argument; must a party suffer by a mistake, or the neglect of a clerk, and is there no remedy? Yes, there is a remedy, a plain one, and such an one as is resorted to every day, in cases of mistakes or omissions in deeds, or other written instruments, and where they do not express the truth of the case ; but this is not by permitting a party, or any body else, to alter them, but by an application to a court of equity, or in cases of records, by mandamus, in which the parties in interest can be heard upon the very question, and the deed or the record be set right, by authority of law, and not by any unauthorized individual. This is the only way, as it seems to me, in which justice can be done, titles and rights protected, and the analogies of the law preserved.
In the case of Wilkie v. Hall, it was said, that the amendment was made too late, because nearly five years had elapsed from the time the officer had made his return, which he attempted to alter. In the present case, the same thing is true.
HINMAN, J. was of the same opinion.
New trial not to be granted.